174 S.W.3d 51 (2005)
Ernest E. MOORE, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85705.
Missouri Court of Appeals, Eastern District, Division Four.
October 25, 2005.
Michelle M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Ernest E. Moore (Movant) appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court erred in denying his motion without an evidentiary hearing because he was entitled to a hearing to show that his plea counsel was ineffective for promising Movant that he would be given credit for time served on a separate sentence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).